Citation Nr: 0332688	
Decision Date: 11/21/03    Archive Date: 12/01/03	

DOCKET NO.  98-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative disc disease of L1-2, currently evaluated as 
10 percent disabling. 

2.  Entitlement to an increased initial rating for posterior 
subluxation of the right shoulder with traumatic changes and 
rotator cuff syndrome, currently evaluated as 10 percent 
disabling. 

3.  Entitlement to an increased initial rating for status 
post arthroscopic debridement and meniscectomy with 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased initial rating for reflux 
esophagitis and deformed duodenum with duodenitis, probably 
secondary to duodenal ulcer, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in §  3.159(b)(1), to respond to a VCAA 
duty to notify, is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that a full year is allowed to respond 
to a VCAA notice.




REMAND

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected degenerative disc 
disease of L1-2, posterior subluxation of 
the right shoulder with traumatic changes 
and rotary cuff syndrome, and status post 
arthroscopic debridement and meniscectomy 
with degenerative joint disease of the 
right knee.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.

The examiner should state whether there 
are any abnormal neurological findings 
pertaining to the degenerative disc 
disease of L1-2, i.e., symptoms 
compatible with sciatic neuropathy such 
as characteristic pain and demonstrable 
muscle spasm or absent ankle jerk.  The 
examiner should indicate whether the 
veteran experiences incapacitating 
episodes due to his degenerative disc 
disease of L1-2, and, if so, the duration 
and frequency of the episodes.

The examiner is also requested to set 
forth in degrees of excursion, any 
limitation of motion of the lumbar spine, 
right shoulder, and right knee.  The 
examiner is also requested to:  
(1)  Express an opinion as to whether 
that pain that is related to the 
veteran's service-connected degenerative 
disc disease of L1-2, posterior 
subluxation of the right shoulder with 
traumatic changes and rotator cuff 
syndrome, and status post arthroscopic 
debridement and meniscectomy with 
degenerative joint disease of the right 
knee could significantly limit the 
functional ability of the lumbar spine, 
right shoulder, and right knee during 
flare-ups, or when the lumbar spine, 
right shoulder, and right knee are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
degenerative disc disease of L1-2, 
posterior subluxation of the right 
shoulder with traumatic changes and 
rotator cuff syndrome, and status post 
arthroscopic debridement and meniscectomy 
with degenerative joint disease of the 
right knee, the lumbar spine, right 
shoulder, or right knee exhibit weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and extent of his service-
connected reflux esophagitis and deformed 
duodenum with duodenitis, probably 
secondary to duodenal ulcer.  The claims 
folder should be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner should 
indicate whether the veteran has 
persistently recurring epigastric 
distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health; 
whether the veteran's symptoms are mild, 
with recurring symptoms once or twice 
yearly; moderate, with recurring episodes 
of severe symptoms 2 or 3 times a year 
averaging 10 days in duration or with 
continuous moderate manifestations; 
moderately severe, with less than severe 
but with impairment of health manifested 
by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least 4 or more 
times a year; or severe, with pain only 
partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.  A complete rationale for all 
opinions offered should be provided.

4.  The RO should contact the Jackson VA 
Medical Center and request copies of all 
records relating to treatment of the 
veteran from June 2002 until the present.

5.  Then, the RO should readjudicate the 
issues on appeal with appropriate 
consideration of changes to the rating 
criteria for intervertebral disc 
syndrome, effective September 23, 2002.  
67 Fed. Reg. 54345-54349, August 22, 
2002.  Appropriate consideration should 
also be given the changes to rating 
criteria for evaluating the spine, 
effective September 26, 2003.  66 Fed. 
Reg. 51454-51458, August 27, 2003.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


